Exhibit Confidential & Privileged Pursuant to Joint Defense Agreement JOINT DEVELOPMENT AGREEMENT This JOINT DEVELOPMENT AGREEMENT (this “Agreement”), dated as of October 2, 2008, by and between CENTRAL MAINE POWER COMPANY, a Maine corporation with its corporate office in Augusta, Maine or its designated affiliate(hereinafter “CMP”) and MAINE PUBLIC SERVICE COMPANY, a Maine corporation with its corporate office in Presque Isle, Maine or its designated affiliate (hereinafter “MPS”); (MPS and CMP are collectively referred to herein as the “Parties” and each individually as a “Party”), W I T N E S S E T H: WHEREAS, CMP and MPS desire to work together to develop and implement electric transmission projects to increase the transmission capability between the MPS system and the rest of the State of Maine and possibly the Province of New Brunswick by developing a 345 kV electricity transmission line between the MPS system and the CMP system with the possibility of extending to the New Brunswick transmission system (the “Project”); WHEREAS, MPS is a Maine corporation and public utility, which is primarily engaged in transmitting and distributing electricity in Maine; WHEREAS, CMP is a Maine corporation and public utility, which is primarily engaged in transmitting and distributing electricity in Maine; WHEREAS, CMP and MPS are co-owners of Maine Electric Power Company (“MEPCO”); WHEREAS, the capabilities and expertise of each of the Parties complement those of the other, and their cooperation would facilitate the joint development and implementation of the Project; WHEREAS, CMP and MPS entered into a Memorandum of Understanding, (“MOU”) dated February 27, 2007 that was amended and restated on March 14, 2008 (the “ARMOU”), to evaluate the feasibility of the Project, begin development activities and set forth certain Project cost sharing and ownership principles; WHEREAS, among other things, the Project will, in part, allow generators located in northern Maine to have access to the ISO-NE Grid and facilitate generation interconnection to MPS as the interconnecting transmission and distribution utility in its territory; WHEREAS, the development and implementation of the Project will consist of several phases and decision points occurring over an extended period of time, may require the participation of additional parties, potentially including electricity generators and transmission providers, and will involve existing and proposed facilities within the region, 1 WHEREAS, the Parties contemplate seeking to have all or a portion of the costs of the Project allocated regionally as a pooled transmission facility under the ISO-NE tariff, but to the extent the Project, or any portion of the Project, is required under ISO-NE tariffs or FERC regulations to be treated as a generator interconnection facility, or upgrade facilities, under the applicable open access transmission tariff (“OATT”), development of that portion of the Project shall be governed by such tariff and any interconnection agreements entered into by either Party and the generator; including without limitation Aroostook Wind Energy, LLC (“AWE”), which proposes to develop up to 1200 MW of new wind generation in MPS’s service territory; and WHEREAS, the Parties desire to further set forth their development activities and obligations with respect to the development, construction, ownership and operation of the Project and the negotiation of other agreements required for the joint development, construction, ownership and operation of the Project on the terms and conditions set forth in the Agreement; NOW THEREFORE, in consideration of the premises and the covenants and agreements as herein set forth and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the Parties hereto agree as follows: ARTICLE I DEFINITIONS Section 1.1Defined Terms. The following terms when used in this Agreement, including its preamble and recitals, shall have the following meanings: “Confidential Information” shall have the meaning ascribed thereto in Section7.1(a). “Consultants” shall have the meaning ascribed thereto in Section3.1(a). “Development Budget” shall mean the Development Budget described in Section 5.1. “Development Costs” shall mean the aggregate sum of Internal Costs and Third Party Costs incurred in connection with the development activities contemplated by this Agreement, in each case incurred in accordance with Section 5.2. “Governmental Authority” means any court, tribunal, arbitrator, authority, agency, commission, official or other instrumentality of the United States, any foreign country or any domestic or foreign state, county, city or other political subdivision or similar governing entity. “Interconnection Customer Agreement” shall mean any agreement with AWE or other proposed generation interconnection customer with respect to the development or use of any portion of the Project which is required to be paid for by such potential generation interconnection customer under any applicable OATT. “Internal Costs” shall mean with respect to each Party, and its affiliates, any internal costs reasonably incurred by such party in the development of the Project, including without limitation the Parties’ general administrative expenses related to the Project and the salaries, bonuses and benefits of the Parties’ management personnel attributable to the development of the Project.Internal Costs shall not include Third Party Costs. 2 “ISO-NE” shall mean ISO New England, Inc., the independent system operator of the bulk electric transmission grid throughout most of New England. “Joint Intellectual Property” shall mean all intellectual property created, developed or prepared in connection with the development of the Project, including without limitation the Project Budget, Project financial models and financial plans, studies and reports prepared by Consultants, external due diligence investigations, environmental and feasibility studies, transmission corridor assessments, OATT queue and investigations, and permits and permit applications.
